Name: 93/359/EEC: Commission Decision of 28 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thuja L., originating in the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  wood industry;  forestry;  agricultural activity
 Date Published: 1993-06-19

 Avis juridique important|31993D035993/359/EEC: Commission Decision of 28 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thuja L., originating in the United States of America Official Journal L 148 , 19/06/1993 P. 0041 - 0044 Finnish special edition: Chapter 3 Volume 50 P. 0035 Swedish special edition: Chapter 3 Volume 50 P. 0035 COMMISSION DECISION of 28 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thuja L., originating in the United States of America(93/359/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular the third indent of Article 14 (3) thereof, Having regard to the requests made by the Member States, Whereas under the provisions of Directive 77/93/EEC, wood of Thuja L., including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the United States of America may not be introduced into the Community, unless it is accompanied by the certificates prescribed in Articles 7 or 8 of the said Directive, and unless it is debarked and free from grub holes caused by the genus Monochamus (non-European) spp.; Whereas wood of Thuja L. originating in the United States of America is currently introduced into the Community; whereas in this case, phytosanitary certificates are not generally issued in that country; Whereas the Commission has established, on the basis of the information supplied by the United States of America and collected in that country during a mission carried out in 1990, that an officially approved and monitored programme of issuing 'certificates of debarking and grub hole control' has been set up to ensure proper debarking and to reduce the risk from harmful organisms; whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a 'Certificate of Debarking and Grub Hole Control' issued under that programme; Whereas the Commission will ensure that the United States of America makes available all technical information necessary to assess the functioning of the Debarking and Grub Hole Control Certificate programme; Whereas this Decision should be reviewed by 1 April 1995 at the latest; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraph 2 hereof, for a derogation from Articles 7 (2) and 12 (1) (b) of Directive 77/93/EEC, for wood of Thuja L., including wood which has not kept its natural round surface, originating in the United States of America. 2. The following conditions shall be satisfied: (a) compliance with the requirements laid down in Annex IV, part A, Section I, point 1.4 to the said Directive shall have been checked by graders who are trained, qualified and authorized for that purpose under a programme approved and controlled by the Animal and Plant Health Inspection Service, US Department of Agriculture; (b) checks on compliance with the condition laid down under (a) shall have been undertaken at mills by industry inspectors or their agents duly qualified and authorized for that purpose by the said Animal and Plant Health Inspection Service. In addition, the checking system shall enable inspectors of the said Animal and Plant Health Inspection Service to undertake occasional pre-shipment inspections; (c) the wood shall be accompanied by a 'Certificate of Debarking and Grub Hole Control' which is standardized under the programme mentioned under (a) and conforms to the specimen given in the Annex to this Decision, and which is issued by an authorized person on behalf of mills authorized to participate in that programme by the said Animal and Plant Health Inspection Service, and is filled in in accordance with the instructions laid down under that programme. Article 2 Without prejudice to the provisions laid down in Article 14 (5) of Directive 77/93/EEC, Member States shall notify the Commission and the other Member States of all cases where consignments introduced pursuant to this Decision do not comply with the conditions laid down in Article 1 (2) (a) and (c). Article 3 The authorization granted in Article 1 shall apply from 1 June 1993. It shall be revoked if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. The authorization granted shall be reviewed by 1 April 1995 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO CERTIFICATE OF DEBARKING AND GRUB HOLE CONTROL Issued in the U.S.A. CERTIFICATE NUMBER BILL OF LADING NUMBER NAME AND ADDRESS OF SUPPLYING MILL NAME AND ADDRESS OF CONSIGNEE (Optional) DESCRIPTION OF CONSIGNMENT VOLUME INDICATE SPECIES, GRADE MARKS, OR OTHER IDENTIFYING MARKS. ALSO, INDICATE NUMBER OF PACKAGES AND BOARD FEET/CUBIC METERS BY LOT (Lot number and volume are required). The lumber in this shipment has been examined by a mill inspector or other authorized person and found to have been stripped of its bark and to be free of grub holes; and, to the best of his/her knowledge and belief, to be in conformance with the import requirements of the receiving country. This document is issued under a programme officially approved by the Animal and Plant Health Inspection Service, U.S. Department of Agriculture. The products covered by this document are subject to preshipment inspection by that Agency. No liability shall be attached to the U.S. Department of Agriculture or to any officer or representative of the Department with respect to this certificate. AUTHORIZED PERSON RESPONSIBLE FOR CERTIFICATION NAME (Print) SIGNATURE TITLE DATE AGENCY VALIDATION AUTHORIZED SIGNATURE TITLE DATE